Title: From George Washington to Francis Johnson, 15 March 1782
From: Washington, George
To: Johnson, Francis


                        
                            Dear Sir, 
                            Philada 15th March 1782
                        
                        You will very much oblige me by giving information whether any, or what measures are necessary to be pursued
                            by Land holders in cases.
                        "Where Lands have been Surveyed & patented under the Authority of the State of Virginia, &
                            the charges accruing thereon paid to the proper Officers of that Government; but, upon the late settlement of boundary
                            between the two Commonwealths, & extension of the Western line, are found to be within the limit of Pensylvania"?
                        Many cases of this sort are within my view—and a Gentleman of my acquaintance has requested me to make the
                            above enquiry—You will excuse the trouble of it, & believe me to be with great esteem & regard Dr Sir—Yr
                            Most Obedt
                        
                            Go: Washington
                        
                    